Title: To George Washington from William Bradford, Sr., 15 October 1777
From: Bradford, William, Sr. (1722-1791)
To: Washington, George



Ship Montgomery before Fort Mifflin [Pa.] October 15th 1777

Last night I received the inclosed Letter. The Commodore plac’d the Galleys in proper places to prevent a storm, and the night being very Foggy no attempt was made. The night before last they throw’d up a Battery before the Hospital on Province Island. This morning at nine OClock the Fog clear’d away, and they began firing from the Battery at the mouth of Schuylkill, the one before the Hospital and from the one opposite Fort Mifflin. They have as yet fir’d but few shot, but we suppose they will continue and increase their fire. Every thing will be done to defend the Fort that is possible. Colonel Smith was on board just now, and he not having time desir’d me to send off this information to your Excellency. I am Your Excellencys most Obt Hble Servant

Wm Bradford

